Citation Nr: 0326089	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  94-41 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.  

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the jaw involving malunion of the 
mandible, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On July 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the following report has not been 
obtained, please do so:  make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded psychiatric and dental 
examinations.  Send the claims folder to 
the examiners for review.  

The medical evidence establishes that the 
veteran now has a psychiatric disorder, 
variously classified as major depression 
and bipolar affective disorder.  He was 
last afforded a VA mental disorders 
examination for adjudication purposes in 
March 1994.  Copies of the veteran's 
service department personnel records and 
a copy of a psychiatric examination, 
performed in November 1993, by Donald W. 
Verin, M.D., were not then available for 
the examiner's review.  

DSM IV identifies a stressor to include a 
person's experiencing an event which 
involved a threat to the physical 
integrity of self.  The following event 
has been established by the record as the 
veteran's stressor.  The veteran reported 
that he sustained a fracture to the jaw 
during service while trying to break up a 
brawl.  Service medical records disclose 
that the veteran sustained a fracture of 
the mandible in 1981 when he was involved 
in an altercation.  

Eligibility for a PTSD service-connection 
award requires the presence of three 
elements: (1) A medical diagnosis of PTSD 
(presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency 
of a claimed in-service stressor, . . .); 
(2) credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and (3) medical evidence of a 
causal nexus between current 
symptomatology and the specific claimed 
in-service stressor.  

The psychiatric examiner should determine 
whether the veteran has PTSD in 
accordance with the diagnostic criteria 
set forth in DSM IV.  This should include 
a discussion of the verified stressor 
involving the jaw fracture during 
service.  Only this event referred to 
above, established by the record as the 
veteran's stressor, may be considered by 
the examiner for the purpose of 
determining the sufficiency of the 
stressor.  The examiner must comment 
whether exposure to this stressor in 
service resulted in current psychiatric 
symptoms and whether the stressor is 
sufficient to support a diagnosis of 
PTSD.  A complete rationale should be 
provided for the opinion expressed.  If 
the examiner agrees or disagrees with any 
opinion of record, the reasons should be 
specified.  All indicated tests and 
studies should be accomplished.  

The psychiatric examiner should also 
identify any psychiatric disorder(s) now 
present.  The claims file, with 
particular reference to the service 
department personnel records and Dr. 
Verin's report, should be made available 
to the examiner for review prior to the 
examination.  After completing the 
examination, the physician should state 
whether it is at least as likely as not 
that any psychiatric disorder the veteran 
now has is attributable to military 
service.  Again, a complete rationale 
should be provided for the opinion 
expressed.  If the examiner agrees or 
disagrees with any opinion of record, the 
reasons should be specified.  All 
indicated tests and studies should be 
accomplished.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




